Citation Nr: 0802143	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  06-10 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
November 1968.  He died in February 2005.  The appellant in 
this case is the veteran's surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

A hearing in Washington, DC, was held in August 2007 before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  After the hearing, the appellant 
submitted additional evidence to the Board, along with a 
written waiver of initial RO review of this evidence.  See 38 
C.F.R. § 20.1304 (2007).

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.




REMAND

Cause of Death

The appellant seeks service connection for the cause of the 
veteran's death.  A review of the record shows that the 
veteran died in February 2005.  His death certificate lists 
the cause of his death as respiratory failure from aspiration 
pneumonia due to deconditioning due to scleroderma.  

The appellant contends that the veteran's fatal scleroderma 
was caused by his exposure to Agent Orange during his service 
in Vietnam.  In support of her claim, the appellant has 
submitted excerpts from several medical treatises noting that 
the health effects linked to Agent Orange included autoimmune 
disorders.  Autoimmune diseases include scleroderma.  

A review of the record indicates that the etiology of the 
veteran's fatal scleroderma has not been established.  At the 
hearing before the undersigned in August 2007, the 
appellant's representative argued that a remand of this 
matter was necessary for the purpose of obtaining a medical 
opinion as to the cause of the veteran's death.

Given the evidence of record, the Board agrees.  VA has a 
duty to obtain a medical opinion when the record contains 
competent evidence of a current disability, indicates that 
such disability may be associated with active service, but 
does not contain sufficient information to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  In this case, a medical opinion is necessary.  
See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that 
the availability of presumptive service connection for some 
conditions based on exposure to Agent Orange does not 
preclude direct service connection for other conditions based 
on exposure to Agent Orange).  

In addition, the Board notes that under the Veterans Claims 
Assistance Act of 2000 (VCAA), VA is required to advise a 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2007).  As part of 
that notice, VA must inform the claimant of the information 
and evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include:  (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  The appellant 
has not been given the required notification.  Thus, a remand 
is necessary.  


Accrued Benefits

Periodic monetary benefits to which an individual was 
entitled at death under existing ratings or decisions and 
under laws administered by VA, or those based on evidence in 
the file at the date of death and due and unpaid, shall, upon 
the death of such individual, be paid to the surviving spouse 
or other appropriate party.  38 U.S.C.A. § 5121 (West 2002); 
38 C.F.R. § 3.1000 (2007).  

For a surviving spouse to be entitled to accrued benefits, 
"the veteran must have had a claim pending at the time of 
his death for such benefits or else be entitled to them under 
an existing rating or decision."  Jones v. West, 136 F.3d 
1296, 1299-1300 (Fed. Cir. 1998).  

The term "pending claim" means an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. 
§ 3.160(c) (2007).  The term "finally adjudicated claim" 
means an application, formal or informal, which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is earlier.  38 C.F.R. 
§ 3.160(d) (2007).  See also 38 C.F.R. §§ 20.1103, 20.1104 
(2007).

In this case, the RO has denied the appellant's claim for 
accrued benefits on the basis that the veteran did not have a 
claim pending at the time of his death.  The Board disagrees.

A review of the record shows that in May 2004, the veteran 
submitted an application for VA compensation benefits, 
seeking service connection for several disabilities.  In an 
October 2004 rating decision, the RO denied service 
connection for hearing loss, tinnitus, Raynaud's syndrome, 
degenerative joint disease, a back disability, and a hiatal 
hernia.  

In February 2005, prior to the expiration of the appeal 
period, the veteran died.  The following month, the appellant 
submitted a timely application for dependency and indemnity 
compensation and accrued benefits.  Thus, her claim for 
accrued benefits must be adjudicated on the merits as the 
veteran had a claim pending at the time of his death.  See 
Taylor v. Nicholson, 21 Vet. App. 126 (2007).

As the RO has not yet considered the underlying merits of the 
accrued benefits claims, a remand for that action is now 
necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the claimant has been prejudiced 
thereby).

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided with 
appropriate notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), which 
includes an explanation as to the 
evidence and information required to 
substantiate her claims for accrued 
benefits and her DIC claims, as well as 
the information or evidence needed to 
establish a disability rating and 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should forward the veteran's 
claims folder to a VA physician for the 
purpose of obtaining an opinion regarding 
the cause of the veteran's death.  After 
examining the record, the physician 
should be asked to provide an opinion as 
to whether it is at least as likely as 
not that the veteran's fatal scleroderma, 
or any other disorder causing or 
materially contributing to his death, was 
causally related to his active service or 
any incident therein, including presumed 
exposure to Agent Orange in Vietnam.  In 
providing the requested opinion, the 
examiner should be advised that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.
3.  After conducting any additional 
development deemed necessary, the RO 
should readjudicate the claims on appeal.  
If any benefit sought remains denied, the 
appellant and her representative should 
be provided a supplemental statement of 
the case and an appropriate period of 
time for response.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



